Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed December 17, 2021.
The effective filing date of this AIA  application is seen as July 24, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/536,268) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The present application also claims priority to and is also related to:
U.S. patent application number 16/042,968 filed July 23, 2018, U.S. Patent No. 11,237,326.
The claims originally filed December 17, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of July 1, 2022.
Claim 1 is currently pending.
No claims have been amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claim 1 is currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0141267 of Rothberg et al. (Rothberg) in view of U.S. Patent Application Publication No. 2008/0111994 of Sogard (Sogard).
WITH RESPECT TO CLAIM 1, Rothberg discloses an integrated device (abstract, "An integrated device includes multiple pixels with sample wells configured to receive a sample", Figs. 12 series) comprising:
a plurality of sample wells (sample well 12-101) arranged on a first layer (conductive material 12-103) of the integrated device,
wherein individual sample wells of the plurality of sample wells are configured to receive a sample labeled with at least one fluorescent marker configured to emit emission light in response to excitation light (the wells are seen as so configured, see ¶ 154 et seq.);
a plurality of photodetectors arranged on a second layer of the integrated device and positioned to receive photons of emission light emitted from the plurality of sample wells (¶ 8, "at least one sensor configured to detect a spatial distribution of at least a portion of the radiation pattern", ¶ 377, "a sensor may comprise at least one, two, three, or four photodetectors"),
wherein individual sample wells of the plurality of sample wells align with at least one photodetector of the plurality of photodetectors (Fig. 12-1A, e.g.); and
wherein a signal generated by the at least one photodetector indicates detection of photons of emission light (¶ 421, "For example, the control system may control the excitation source to emit and direct light towards the sample wells of the integrated device; control the sensors to allow detection of emission light from one or more samples in the sample wells; and analyze signals from the sensors to identify, e.g., by analyzing the spatial distribution of the emission energy, the sample present in a sample well.").
Rothberg as set forth above does not disclose:
at least one photonic structure positioned between an individual sample well and its respective at least one photodetector,
the at least one photonic structure configured to attenuate the excitation light relative to the emission light,
Sogard discloses an autofocus methods and devices for lithography that includes (Fig. 5):
dual spatial filters (525, 530) spaced apart between transmitter/emitter (AF beam 522 via interferometer 510) and receiver/target (generally, reticle 550).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a spatial filter configuration along the lines of Sogard in a system according to Rothberg as set forth above in order to control transmission and/or reflection of light.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a sample detection system for sample wells) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
at least one photonic structure positioned between an individual sample well and its respective at least one photodetector,
the at least one photonic structure configured to attenuate the excitation light relative to the emission light.

Conclusion
Applicant’s publication US 20220113469 A1 of April 14, 2022 is cited.
No other new art is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
September 24, 2022